MEMORANDUM2
Angelo Manuel Delgado appeals pro se the district court’s summary judgment affirming the Commissioner of the Social Security Administration (“Commissioner”) in his denial of Delgado’s application for Supplemental Security Income disability benefits under Title XVI of the Act. See 42 U.S.C. §§ 1381-83Í. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision to uphold the Commissioner’s denial of benefits. See Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.1998). The Commissioner’s findings may be set aside if they are based on legal error or are unsupported by substantial evidence. See id. We affirm.
On appeal, as he did in the district court, Delgado fails to challenge the substantial evidence supporting the Administrative Law Judge’s decision. “Sweeping conclusory allegations will not suffice to prevent summary judgment.” Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988) (citing Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir.1986)).
In addition, the Commissioner’s actions do not give rise to Delgado’s claim to be compensated for mental anguish and emotional distress. See Hooker v. United States Dep’t of Health & Human Servs., 858 F.2d 525, 529 (9th Cir.1988) (barring claims for damages allegedly caused by denial of benefits).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.